ALLREAD, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Smeltzer brought an action against Moran for assault and battery. The defense was a general denial and a plea of self-defense. The evidence disclosed that Smeltzer followed Moran to the latter’s home and that an altercation arose which resulted in the alleged assault. Duiing the course of the trial the court permitted the plaintiff to introduce evidence showing that Moran had had difficulties with other parties. The jury reteurned a verdict in favor of plaintiff in the sum of $1244.50. In. sustaining the judgment of the lower court, the Court of Appeals held:
1. As the evidence rested largely upon the credibility of witnesses, which is a matter peculiarly for the jury, it cannot be said that the verdict was manifestly against the weight of evidence.
2. While it was erroneous to permit the cross-examination of defendant in regard to fights with other persons, yet in view of the fact that the defendant explained these transactions favorably to himself, no prejudicial error was committed thereby.
3. No error was committed in the court’s charge.